No statement of facts produced on the trial accompanied the record, and our former opinion was based entirely upon a bill of exceptions to what might be termed the suppression of knowledge or information of one of the jurors as to a former conviction of appellant for a similar offense. This was developed by testimony on motion for new trial. The bill, as it appears in the record, after formal parts, continues as follows: *Page 267 
"In the selection of the jury, counsel for defendant asked the jury panel several questions, namely: are either of you gentlemen acquainted with the prosecuting witness, his father or the defendant. No answer was made thereto and their silence was accepted as negative. They were then asked `if they knew any cause or reason why they could not serve or didn't want to serve as a juror in the case or knew anything about the case as the defendant wanted a fair and impartial jury to try his case and that he was charged with the offense of sodomy.' There was no answer made to this question and the negative was also assumed by counsel for the defense. A jury was then selected, empaneled and sworn to try the case and on the trial of the case the defendant was found guilty and punishment assessed at 15 years in the penitentiary; after the trial defendant through his counsel claimed that he learned of certain improper conduct on the part of the jury all of which is set out in his motion for new trial in this cause and reference thereto is here now made; the substance is that one of the jurors, i.e. Sibley, made certain statements in the jury room relative to the defendant having been convicted for a similar offense as the one upon which he is being tried in Galveston, Texas, and the defendant prayed for a new trial by reason thereof. To this motion of the defendant the State filed a controversion thereby joining issue with the defendant on that proposition and the jury who tried the case having been summoned as witnesses appeared in court on to-wit the 16th day of April, 1921, and the following testimony was had."
Here followed the entire testimony taken on the hearing of the motion for new trial, and the bill concluded as follows:
"After the testimony was all in, the court overruled defendant's motion for new trial and to which action of the court in so doing, defendant reserved his bill of exception thereto and here now tenders this his bill of exception No. 1, and asks that same be filed, approved and by this court ordered recorded and made and become a part of the record in this case.
Approved and ordered filed this 28th day of April, 1921.
C.W. ROBINSON, Judge."
It will be seen from the foregoing statement that the testimony appeared to be a part of the bill, properly verified by the trial judge, and as such was given consideration. The State has filed a motion for rehearing, averring that the testimony taken on the hearing of the motion for new trial was no part of the original bill of exceptions, but was inserted by the clerk in preparing the record to make it so appear; that the statement of facts produced on the hearing does not show to have been agreed to by counsel or approved by the trial judge, and not being properly incorporated in the bill should be disregarded. On proper motion by the State the original bill as filed in the trial court has been sent to this court and is now before us. *Page 268 
It is some trouble to describe it accurately. It consists of two pages of typewritten matter (with some pen interlineations). It is an exact copy of the bill as hereinbefore set out down to the point where, (as copied in the record), the evidence appears; but in the original bill at this point appears the following, written with a pen, and enclosed in brackets: "(The testimony produced upon the trial is to be taken up here)", then follows the conclusion of the bill as hereinbefore set out, and signed by the trial judge. These two sheets of typewritten paper are attached by a pin or clip to the inside of the front cover of what purports to be the testimony heard on the motion for new trial. It consists of twenty-eight pages, and concludes with the certificate of the court reporter that it is the testimony taken on the motion for new trial. It is nowhere signed by counsel for either the State or appellant, nor is it approved by the trial judge, unless the matters above set out make it a part of the bill of exceptions. The two sheets of paper bear file mark of "Apr. 28th, 21", there also appears upon the cover to the evidence the same file mark, "Apr. 28th, 21". The bill of exception nowhere refers to the attached testimony, nor makes it a part thereof, save the reference "(The testimony produced upon the trial is to be taken up here)", and it cannot be ascertained from the papers themselves whether they were attached together when the two sheets of typewritten matter were signed by the judge.
If this purported bill, as shown in the record, was improperly considered and should now be discarded in view of the original bill before us, the State's motion for rehearing must be granted and affirmance will necessarily follow, otherwise, the original opinion should stand.
Many cases involving prosecutions under the local option law may be found where the statement of facts as approved by the court did not contain the orders adopting local option, but simply a notation in substance that: "The clerk will here insert the orders of the court." Following the directions the clerk would incorporate the orders, but uniformly when the attention of this court was called to it, such orders were stricken from the statement of facts and consideration thereof refused, on the ground that they must be in the statement of facts when approved and not thereafter inserted. Davis v. State, 49 Tex. Crim. 247, 92 S.W. Rep., 39; Jones v. State, 49 Tex.Crim. Rep., 91 S.W. Rep., 588; Allen v. State, 98 S.W. Rep., 870; Lyon v. State, 42 Tex.Crim. Rep., 61 S.W. Rep., 125; Davis v. State, 52 Tex.Crim. Rep., 107 S.W. Rep., 828. Likewise, where the clerk failed to insert the orders (per memoranda) efforts to have this court consider them were equally unavailing. Tyrell v. State, 44 S.W. Rep., 159; To the same effect is Ratcliff v. State, 29 Texas Crim. App. 248, 15 S.W. Rep., 596, where it was left to the clerk to incorporate the documentary *Page 269 
evidence in a forgery case, but he omitted to do so, and an effort by the Assistant Attorney General (who was then the late Judge Davidson) to have the statement of facts amended by including the omitted documents was not successful. We can see no good reason why the same strictness should not apply to a bill of exceptions as has heretofore been announced with reference to statement of facts, and are constrained to hold that the clerk was without authority to copy in the bill as shown in the record the evidence taken on the motion for new trial as over the signature of the trial judge, and hence, that we were unauthorized to consider the same.
An affidavit has been filed by appellant's counsel to the effect that it was agreed between him and counsel representing the State, and with the assent of the trial judge, that the evidence should be considered as a part of the bill, and that the bill and the evidence were attached and presented together to the judge. We cannot consider the affidavit in aid of the bill. The question has been raised by the motion of the State, and the original bill is before us, and our action must be determined by the revelations of the bill itself unaided by affidavits. The bill does not refer to the evidence as being attached to, and as a part thereof. There is nothing in the bill from which we may know that the two instruments were presented to the judge at the same time. In so far as the recitals in the bill are concerned the stenographer's notes of the testimony could have been attached to the bill after it was signed by the judge. The file marks on the cover to the testimony and the bill itself are of the same date, but do not aid us in determining the question. If they were one instrument why two file marks? We must hold that the original bill now before us does not authorize us to consider the testimony sought to be reviewed as a part of the bill, and there being an absence of agreement thereto by counsel or verification by the judge the same has no place in the record as a statement of the facts adduced upon the motion for new trial. Even if so authenticated it could not be considered unless incorporated in a bill of exceptions.
The State's motion for rehearing is granted; judgment of reversal is set aside, and the judgment of conviction in the trial court is affirmed.
Affirmed.
                          ON REHEARING.                         June 21, 1922.